   Christopher King, J.D.
  12048 Greenwood Ave N.Case   3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 1 of 42
     Seattle, WA 98133
      617.543.8085 p
       206.299.9333f
suefacebook007@gmail.com
                                    UNITED STATES DISTRICT FEDERAL COURT
                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA


                CHRISTOPHER KING, JD                           )      CASE NO 19-CV-1987
                A/K/A KingCast,_
                                                              )
                Plaintiff,
                                                              )       JUDGE WILLIAM ORRICK
                vs.
                                                              )
                FACEBOOK, INC.
                JENNIFER MARIE MALONE                         )
                JANE AND JOHN DOES,
                                                              )
                Defendant.

                             POST JUDGMENT AMENDED COMPLAINT OF PLAINTIFF

                        This case arrives back in Court pursuant to the Court Order of September 5, 2019
                in which Leave was specifically granted to Defendant to file a Complaint for Retaliatory
                Breach of Contract for actions that Facebook took as Plaintiff began and continued to
                criticize the Platform. Plaintiff attempted to resolve things through extrajudicial
                settlement, however Defendant took an entire week to reject Plaintiff’s Two-Tiered
                Settlement Demand without any explanation whatsoever as to whether the rejection was
                monetary or based on non-monetary terms. When asked for clarification Defendant still
                provided nothing. Nothing. At. All.
                        On the heels of that continued disrespect, Plaintiff hereby adds a provisional First
                Amendment Claim as the case of Freedom Forum/Laura Loomer v. Facebook is
                proceeding in the District of Columbia Court of Appeals as Case No. 19-7030 (nee 1:18-
                CV-02030-TNM)(August 20, 2019). See Fn 4, infra. The Court noted that summary
                affirmance of a Lower Court ORDER was inappropriate as pertaining to Plaintiff’s First
                Amendment, Sherman Act and Stateside Discrimination claims. This as Facebook CEO
                Mark Zuckerberg makes the Party Admission that Facebook is “More like a government
                in a lot of ways.”
                        As such, now comes Plaintiff, as if on Oath and subject to the Pains of Perjury to
                move forward with the following allegations:



                                                                                                             1
     Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 2 of 42




                                           PREAMBLE.

First of all, despite Defendant’s numerous ramblings, Plaintiff has indeed won Civil
Rights trials and settled numerous Civil Rights cases. Plaintiff only has one of his Jury
Trials on videotape, but in that case – and on this issue -- he was 100% correct, twenty
(20) years ago, when he told the Court that it was unlawful to deny a lawyer the right to
run video in a Courtroom and to take it home the same day for review.

Sure enough Plaintiff will absolutely guarantee this Honorable Court and Defendants that
he will be proved correct once again. Be it through Judicial Orders, Congressional action,
or a combination of the two, it is only a matter of time.

Now then, turning to the facts at hand….

                                          THE PARTIES

1.      Plaintiff is a former daily news reporter for the Indianapolis Star. Prior to that he
was an editor for the Ohio Call and Post, one of the only black-owned newspapers in the
entire Country. He is also a former Assistant Attorney General for the State of Ohio. He
won many cases in that capacity before winning Jury trials and settling Civil and
Criminal matters in his own private practices. Suspended for one year nearly two
decades ago, he looks forward to rejoining the Bar in the next year at his discretion.
2.      Defendant Facebook has a Principal place of business in California. It owns and
manages the World’s largest single platform for public speech that the World has ever
known. At the outset its first public policy director openly stated that the mission was to
create a “Nation State.” Defendant is headquartered in California.
3.      Defendant Jennifer Marie Malone is a resident of Massachusetts. She has a
design, pattern and practice of writing to Plaintiff’s girlfriends over the past several years
to tell communicate materially false and defamatory accusations regarding Plaintiff on
multiple occasions, when single incidents of such conduct have resulted in settlements of
up to $.5Million when white women have been similarly victimized on the Platform.1




1
  The Court’s ORDER Granting Defendant Facebook’s 12(b)(6) Motion to Dismiss did not specifically
address Defendant “Jane Doe” who has since been identified as Jennifer Marie Malone in at least one
instance.


                                                                                                      2
     Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 3 of 42



                                 JURISDICTION AND VENUE

4.      Defendant mandates by way of an adhesion click wrap clause that all cases
against Facebook be brought in Northern California Courts and prides itself on only
losing a Candian case on that matter, Douez v. Facebook, 2017 SCC 33.
5.      Defendants Malone and Does may either reside in California or have willingly
partaken in repeated conduct on the Facebook Platform to an extent that provides
minimum contacts with the Forum State to confer Personal Jurisdiction.

                                           THE FACTS

6.      Defendant intentionally operates a public forum for dissemination of ideas. It has
lauded itself on being “A platform of ideas” according to Facebook Founder and CEO
Mark Zuckerberg.
7.      As noted in Freedom Forum/Laura Loomer v. Google, Facebook et al, up on
        Appeal at U.S. Ct. App. DC 19-730 (August 20, 2019):
        98. Defendants created, operate, and control public platforms that are for public
        use and public benefit and invite the public to utilize their platforms as a forum
        for free speech.

        99. Defendants act as quasi-state actors because they regulate their public
        platforms, thereby regulating free speech within their public forums,
        Google/YouTube, Facebook, and Twitter, Apple, Instagram as well as the other
        social media companies or entities.

8.      The District of Columbia Court of Appeals has rejected the lower Court 12(b)(6)
dismissal of First Amendment and Sherman Act Claims in Freedom Watch & Loomer v.
Google et al., U.S. Ct. App. DC 19-730 (August 20, 2019), reasonably prompting
Plaintiff to publicly query:

Saturday, September 14, 2019
Facebook First Amendment Liability: If it's Good Enough for a Conservative White Girl
it's Good Enough for a Rank-and-File Nigger Like me.
https://howtosuefacebook.blogspot.com/2019/09/facebook-first-amendment-liability-if.html




                                                                                             3
       Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 4 of 42




9.         Determined to continue is own brand of cultural hegemony as the Worlds largest
provider of speech platforms (Facebook and Instagram) Defendant picks and chooses
which viewpoints it will allow on its vaunted platform and willfully and intentionally
failed to provide meaningful review of posts written by Plaintiff and otherwise retaliated
against him once it became known that he is an outspoken advocate against the corporate
behemoth.2




2
    As of 20 September 2019 Facebook’s Net Worth/Market Cap is estimated to be greater than $500B.


                                                                                                     4
      Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 5 of 42



10.     Harvard Attorney David French – A National Review and Time writer – opined
this year:

SCIENCE & TECH
The First Rule of Social-Media Censorship Is That There Are No Rules
ByDavid French
May 7, 2019 2:04pm

I have long argued that social-media companies should voluntarily adopt First Amendment–
based speech policies. A First Amendment analysis does not mean “anything goes,” but it does
mean that rules and regulations restricting speech must be viewpoint-neutral. Harassment,
incitement, invasion of privacy, and intentional infliction of emotional distress are speech
limitations with viewpoint-neutral definitions, and one of the fastest ways to violate the First
Amendment is with selective enforcement even of viewpoint-neutral rules.

The great value of viewpoint neutrality is that it comports with our sense of fundamental fairness.
It hearkens back to the image of the blindfolded Lady Justice, holding her scales, indifferent to
the power or privilege of her petitioners. Twitter and Facebook have removed the blindfold,
thrown away the scales, and chosen to wield only the sword. It’s the weapon of social justice, and
when it’s wielded against a lone, brave woman on a Philadelphia sidewalk, it’s an instrument of
bias, abuse, and hate.



11.     Facebook has intentionally created a vertically and horizontally-based monopoly
as designed by its initial public policy director Tim Sparapani who stated that Facebook
was in the business of creating “A Nation State.”3 Well it has indeed done so, without the
burdens of any accountability whatsoever, thereby making the Law -- if it should suppose
that Facebook’s hegemonic misconduct is acceptable…. An ass.4

Mark Zuckerberg himself made the Party Admission as noted in Vox
https://www.vox.com/the-big-idea/2018/4/9/17214752/zuckerberg-facebook-power-regulation-data-
privacy-control-political-theory-data-breach-king
Mark Zuckerberg runs a nation-state, and he’s the king
Thanks to decades of research on political economy, we know how hard it is
to check the powers of a king.
By Henry Farrell, Margaret Levi, and Tim O'Reilly Updated Apr 10, 2018, 7:44am EDT


        “In a lot of ways Facebook is more like a government than a traditional
        company,” Facebook CEO Mark Zuckerberg has said.



3
  PBS Frontline, October 2018. https://www.pbs.org/wgbh/frontline/film/facebook-dilemma/
4
  See Generally Charles Dickens, “Oliver Twist” (1837): The First Amendment & Sherman Act Appeal in
Freedom Forum occurred AFTER Oral Argument in the Case at Bar. As such, Plaintiff – always wary of
Sanctions attempts by an aggressive Defense Bar – did not have a colorable argument for the extension,
reversal or modification of existing Law under FRCP Rule 11. It is now however, Plaintiff’s duty to argue
in favor of it because failure to do so would obviously constitute Legal Malpractice against himself.


                                                                                                        5
        Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 6 of 42




12.        Moreover, the Corporate hubris has been exalted by him so that that it is ok to
“Move Fast and Break Things,” and further that “It is OK to make mistakes when
everyone loves you.”5
13.        Notwithstanding that rather cavalier approach to legality, a recent ABA Journal
story waits in support of Plaintiff KingCast:
https://www.americanbar.org/groups/crsj/publications/human_rights_magazine_home/the-ongoing-
challenge-to-define-free-speech/in-the-age-of-socia-media-first-amendment/

HUMAN RIGHTS

In the Age of Social Media, Expand the Reach of the
First Amendment
by David L. Hudson, Jr.


           Speaking of speech, two key justifications for robust protection of the First
           Amendment right to freedom of expression are the marketplace of ideas and
           individual self-fulfillment. These justifications don’t require governmental
           presence. Powerful private actors can infringe on free expression rights just as
           much as public actors.

14.        Facebook’s purported raison d’etre during all relevant times to this litigation was,
according to Mark Zuckerberg to be a “Platform of ideas.”

https://wjla.com/news/nation-world/zuckerberg-insists-facebook-is-platform-for-all-ideas-but-republicans-disagree


Zuckerberg insists Facebook is 'platform for all ideas,'

but Republicans disagree


by Stephen Loiaconi
Thursday, April 12th 2018
Courtesy WJLA



5
    Query, is the converse now true given that everyone hates Facebook and views it as a necessary evil?


                                                                                                                    6
      Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 7 of 42




But everyone today knows that not to be True. And by everyone, we mean the
Conservatives. We mean the Neo-Cons. We mean the Negroes who were interviewed in
the USA Today’s feature, “Facebook While Black,”
https://www.usatoday.com/story/news/2019/04/24/facebook-while-black-zucked-users-say-they-get-
blocked-racism-discussion/2859593002/


15.     Plaintiff has operated a blog “Chris King’s First Amendment Page” since 2005.
He has continually linked various postings from such blog on Facebook since he joined
the Internet Juggernaut in or about 2009. On 3 March 2009 he first posted a link to his
personal blog “Chris King’s First Amendment Page.”
16.     Until Plaintiff threatened to sue, and did in fact Facebook over repeated 30-day
suspensions (commonly known as “Facebook Jail”) this page never was found to be in
violation of any policies at Facebook, including terms and conditions or the so-called
“community standards.”
17.     Over the Course of the past year Facebook has been continually putting Plaintiff
in Facebook Jail for alleged violations of their Hate Speech policy, however any
objective review of the policy clearly holds that Plaintiff has not violated the Hate Speech
policy by referring to himself and other black kicked off of Facebook as folks who have
been treated like a nigger.6




6
  Facebook’s Hate Speech policy clearly permits people in a protected class to use otherwise derogatory
terms when doing so out of protest or in an empowering and self-referential way. See Appendix A.


                                                                                                          7
      Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 8 of 42



18.     Moreover, as Plaintiff continued vocalizing his contempt for Facebook policies
and its owner and CEO Mark Zuckerberg, Facebook initiated and continued a series of
attacks against Plaintiff including, but not limited to:

a)      Repeated Facebook Jailings over items critical of Facebook policy
        implementation
b)      Denial of any review of his complaints for two weeks straight out of a four-week
        Facebook Jail sentence.7
c)      Hiding his posts in the U.K. on a forum about racism even when his posts were
        not deemed improper by Facebook
d)      Classifying his blog “How to Sue Facebook” as in violation of Community
        Standards while the exact same material in Chris King’s First Amendment page
        was not.
e)      Rendering it impossible for people to like certain of his posts on the Platform even
        though these posts were not the subject of any disciplinary action by Facebook.
f)      Further, Defendant locked accounts of Trump supporters at another Facebook
        page the minute that they started sharing Plaintiff’s posts on his “How to Sue
        Facebook” blog https://howtosuefacebook.blogspot.com/ when such content was
        and is, identical to the posts he shared on his personal blog, “Chris King’s First
        Amendment Page.” https://christopher-king.blogspot.com, although the posts in
        question were not in violation of community standards as Facebook allowed posts
        from . Defendant made up a complete lie and stated that there was some sort of
        “security precaution.”

        The aforesaid actions were all taken out of retaliatory animus to frustrate
Plaintiff’s enjoyment even terms of a contract in which Defendant would agree that
Plaintiff had not violated! But alas, this is typical privileged white male behavior, accuse
a black man with a mind of his own of being “threatening” or “dangerous.” See generally
King and Crnilovic v. American Tower Corp, DMass 2003 10904 RCL (voluntary
dismissal and settlement) Exactly where do Facebook’s rights end? Next can they just
walk into Plaintiff’s bedroom, tell him what he can say to his girlfriend and then shoot his
dog? After all, Plaintiff is, you know, “A Safety Precaution” after all. Can’t be too careful
with these dangerous pesky negroes, especially when they start working on Hollywood
movies.




7
  In point of fact, it likely would have been longer than two weeks had Plaintiff not notified Facebook
Counsel and the Courts about the ongoing travesty of Facebook user “Justice.” The day after Plaintiff put
that information public he received yet another terse denial based on Community Standards. Appendix B.


                                                                                                            8
Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 9 of 42




                                                                 9
      Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 10 of 42



g)      Lastly, two friends of Plaintiff suffered consequences on their Instagram accounts
        shortly after they posted about the T-Shirts they had designed for Plaintiff in
        anticipation of a State Court hearing: They could not access their accounts.
        Neither of them had the problem on any prior occasion for any reason and neither
        of them had actually posted Plaintiff’s links but they still suffered the wrath of the
        corporate godhead in a move that is at once an unlawful retaliatory breach against
        Plaintiff and an unlawful Chilling of Plaintiff’s First Amendment Rights on the
        open public forum that Facebook provides per NAACP v. Thompson, 648 F.Supp.
        195 D.Md.,(1986), Pruneyard v. Robbins, 447 U.S. 74 (1980). Moose Lodge No. 107 v.
        Irvis, 407 U.S. 163 (1972), Fashion Valley Mall, LLC v. National Labor Relations Bd
        Cal. Sup. Ct. No. S144753 (December 24, 2007) a nice Christmas present for the First
        Amendment in the Forum State. (Appendix C).

19.     Facebook owns Instagram as part of its vertical and horizontal monopoly.

20.     This is not a content-based banning that would arguably afford Defendant
immunity under the Act. The content was not at issue relative to the published guidelines
because Facebook was allowing the same exact content from Chris King’s First
Amendment Page so this takes Defendant’s actions beyond the traditional purview of
immunity under the act.
21.     In point of fact, the two women who made the T-Shirts didn’t even post Plaintiff’s
content; they merely suggested that folks attend the scheduled Court Hearing so as such,
Facebook and all of its media cronies, toadies and apologists like Eric Goldman are just
flat wrong; this is a dangerous enterprise that must be reigned in not only by Judicial
review but in Congress as well as Congress can begin to codify the Judicial Orders that
change our course of First Amendment history for the better. Regarding Eric Goldman:
https://www.youtube.com/watch?v=FGyy8P8k3Vs
Public Debate Demand: Eric Goldman on CDA 230,
Yellow Journalism & White Boys who run the Internet




                                                                                           10
      Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 11 of 42




22.     Facebook and Instagram are both of course sitting on a First Amendment and
Sherman Act hot seat in Freedom Forum/Laura Loomer v. Google, Facebook et al,
supra as the District of Columbia Court of Appeals has determined to hear First
Amendment and Sherman Act arguments against Facebook that were initially rejected in
the Lower Court.
23.     Facebook’s protections under the Communications Decency Act do not give this
abusive corporate behemoth the unfettered right to just trounce on the direct user’s
speech rights nor does it give it the right to then reach out to secondary users and to
punish them for items that facebook dislikes because the items are critical of Facebook.
We have truly entered the Realm of the Absurd; the Twilight Zone.
24.     Facebook Co-Founder Chris Hughes stated in a 9 May 2019 NYTimes Op-Ed
feature “It’s time to break up Facebook, that "Facebook is a threat to our economy and
democracy." "I feel a sense of anger and responsibility."
25.     Facebook has no problem violating its users inherent rights. Prior to Loomer, note
the ongoing Cambridge Analytica litigation and even before that we had McCall v.
Facebook, Inc., 10-16380/Lane et al. v. Facebook et al., No. C 08-3845 RS in No. Cal
District Court in which Facebook’s Beacon Program publicly disseminated information
about their online activities without permission.



                                                                                           11
      Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 12 of 42



26.     And as Plaintiff aptly noted by way of a Party Admission by Facebook VP of
Diversity Mark S. Luckie, Facebook has a history of retaliating against black folks both
on the Campus and on the Platform.8
https://www.cnbc.com/2018/11/27/facebook-has-black-people-problem-mark-luckie-former-employee.html

https://www.facebook.com/notes/mark-s-luckie/facebook-is-failing-its-black-employees-and-its-black-
users/1931075116975013/


TECH
Facebook has a ‘black people problem,’ says former employee
who quit this month
PUBLISHED TUE, NOV 27 2018 12:21 PM EST
UPDATED TUE, NOV 27 2018 7:03 PM EST                                          9




27.     Seventy-Seven (77) Media and Civil Rights groups including the Center for
Media Justice lobbied Facebook for its encroachment against speech rights.


28.     The USA Today ran a feature about similar encroachment:
Facebook while black: Users call it getting 'Zucked,' say
talking about racism is censored as hate speech
Jessica Guynn, USA TODAY Published 7:26 a.m. ET April 24, 2019 | Updated 2:23
p.m. ET April 30, 2019

29.     Nobody – except the Eric Goldmans of the World -- Trusts Facebook.
Fortunately, Facebook apologist and industry monkey man Eric Goldman is not the only
lecturer, although he certainly is propped up by a LOT of corporate money and interests:
The classroom reaction at Plaintiff’s classroom lecture series on Law, Media and Video
opened with a rather telling question and response:




8
  The Court indicated that Plaintiff did not address his Dismissal with Prejudice of his race claim in the
State Court. As Plaintiff noted in Memorandum in Opposition to Defendant’s Motion to Dismiss, such
dismissal never was meant to be a prophylactic dismissal in perpetuity but was rather directed at the State
Court proceedings such that Plaintiff could run courtroom video rather than having the case immediately
removed to Federal Court and beyond the purview of Plaintiff’s pesky cameras.
9
  The thing is, he was not an “employee.” He was a Vice President when he made those statements, thereby
rendering them as a party admission.


                                                                                                        12
      Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 13 of 42



“Who here trusts Facebook…..”
https://www.youtube.com/watch?v=YjjzXzZL5rQ




30.     Public sentiment demands change: From a local Seattle scientist who was moved
to personally write the Court and opposing Counsel:

        Dear Court and Counsel:

        I am a Seattle-based scientist working on noninvasive molecular diagnostics for
        cancer. I have been following the 2019 case of King v. Facebook -- number 1987
        -- and am writing to express my opinion, as it seems very timely and important.

        As I understand it, unlike a majority of companies in America, Facebook is
        currently empowered to violate its own contracts and terms of service with its
        users at its sole discretion, while enjoying significant immunity from law suits
        intended to seek redress. In 2019, Facebook is one of the largest and most
        powerful companies ever to exist, and its capacity to wield influence is enormous.
        Allowing it to continue to receive the special protections that were granted in the
        1990's by the Communications Decency Act (CDA) when the internet was a
        fledgling industry, in the face of arguments like that of Mr. King, seems to be an
        indefensible position. That Mr. King's postings on the Facebook platform have
        been selectively removed only when titled "How to Sue Facebook," however
        tasteful or not, resembles retaliation, seems like censorship of his First
        Amendment rights, and is not supported by Facebook's own terms of service.

        It sets a bad precedent to leave Facebook's broad immunity under the CDA the in-
        tact, and I urge you to consider revoking it.



                                                                                        13
      Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 14 of 42



31.     Professionals in the Industry demand change: From Facebook Amicus Counsel
David P. Lukmire, author of “Can the Courts Tame the Communications Decency Act?”




Courts should first assess the nature of the harm the plaintiff alleges she suffered, and
evaluate whether she claims defamation-type harms, like injury to reputation, invasion of
privacy, and emotional distress.
As discussed, the statute should be interpreted in light of its language, which clearly
sounds in defamation law. Allowing certain claims that are close to textbook defamation
will help clear up whether the plaintiff has artfully pleaded garden variety tort claims in
order to evade the proper boundaries of section 230. Courts should almost never
dismiss other claims, such as allegations under civil rights laws or breach of contract
claims, on section 230 grounds, for they are much too far removed from the tort of
defamation. If those claims are meritless, they should be dismissed on the merits instead
of by application of the statute.

       See also The Overexpansion of the Communications Decency Act Safe Harbor
Hastings Note Vol 35 #3, January 1, 2013 by Joey Ou

32.     Facebook’s actions in this case violate the Covenant of Good Faith and Fair
Dealing because its actions constitute a Willful Retaliatory Breach of Contract and also
violate the First Amendment to the United States Constitution.


                                                                                           14
      Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 15 of 42



33.       Defendants Malone and Doe meanwhile, have been haunting Plaintiff for the past
two years, writing extremely Defamatory messages to three (3) of Plaintiff’s girlfriends
falsely indicating mental and emotional abuse, infidelity and other conduct of moral
turpitude and deceit as noted at Appendix D.
34.       These actions were committed out of unlawful malice and were issued with the
clear-cut intent to harm Plaintiff, and Plaintiff, the third Party girlfriends and their
relationships were all tangibly harmed according to Plan.

                                                 CLAIMS

      1. Retaliatory Breach of Contract in violation of California’s Covenant of Good Faith and
         Fair Dealing (Defendant Facebook).

      2. Unlawful Cancelling of, and Chilling of Free Speech Rights as contrary to the First
         Amendment of the United States Constitution (Defendant Facebook).

      3. Defamation (Defendants Malone and Does).


                                                JURY DEMAND


                       Now comes Plaintiff to respectfully request that this matter be heard
                         by a duly-empaneled Jury of appropriate size and composition




                                        _____________________________
                                          CHRISTOPHER KING, J.D.




                                                                                                  15
   Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 16 of 42



                                           DEMANDS

        Plaintiff has been materially harmed by the egregious Retaliatory Breach of Contract and
First Amendment Violations. As such he DEMANDS:

   1.       Compensatory Damages in excess of $75,000 against each Defendant Severally in an
            amount to be determined by a Jury;
   2.       Punitive Damages in an amount to be determined by a Jury;
   3.       Injunctive Relief against all Defendants, with a further specific Court Order and
            Finding of Fact and Conclusion of Law that Plaintiff has not used the term “nigger”
            or criticized Defendant in a way that violates Defendant’s Terms of Service or
            Community Standards;
   4.       A Public Apology;
   5.       Costs of Suit with pre and/or post Judgment Interest as contemplated by applicable
            Governing Law.


Respectfully submitted,



__________________________________
Christopher King, J.D.
A/K/A KingCast




                                                                                                 16
   Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 17 of 42




                               APPENDIX A

                             12. Hate Speech



Policy Rationale
We do not allow hate speech on Facebook because it creates an
environment of intimidation and exclusion and in some cases may
promote real-world violence.

We define hate speech as a direct attack on people based on what we call
protected characteristics — race, ethnicity, national origin, religious
affiliation, sexual orientation, caste, sex, gender, gender identity, and
serious disease or disability. We also provide some protections for
immigration status. We define attack as violent or dehumanizing speech,
statements of inferiority, or calls for exclusion or segregation. We
separate attacks into three tiers of severity, as described below.
Sometimes people share content containing someone else’s hate speech
for the purpose of raising awareness or educating others. In some cases,
words or terms that might otherwise violate our standards are used self-
referentially or in an empowering way.

People sometimes express contempt in the context of a romantic break-
up. Other times, they use gender-exclusive language to control
membership in a health or positive support group, such as a
breastfeeding group for women only. In all of these cases, we allow the
content but expect people to clearly indicate their intent, which helps us
better understand why they shared it. Where the intention is unclear, we
may remove the content.

We allow humor and social commentary related to these topics. In
addition, we believe that people are more responsible when they share
this kind of commentary using their authentic identity.




                                                                         17
   Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 18 of 42



June 27, 2017


Hard Questions: Who Should Decide What Is Hate Speech in an Online


Global Community?
By Richard Allan, VP EMEA Public Policy
As more and more communication takes place in digital form, the full
range of public conversations are moving online — in groups and
broadcasts, in text and video, even with emoji. These discussions reflect
the diversity of human experience: some are enlightening and
informative, others are humorous and entertaining, and others still are
political or religious. Some can also be hateful and ugly. Most responsible
communications platforms and systems are now working hard to restrict
this kind of hateful content.

Facebook is no exception. We are an open platform for all ideas, a place
where we want to encourage self-expression, connection and sharing. At
the same time, when people come to Facebook, we always want them to
feel welcome and safe. That’s why we have rules against bullying,
harassing and threatening someone.
But what happens when someone expresses a hateful idea online without
naming a specific person? A post that calls all people of a certain race
“violent animals” or describes people of a certain sexual orientation as
“disgusting” can feel very personal and, depending on someone’s
experiences, could even feel dangerous.

In many countries around the world, those kinds of attacks are known as
hate speech. We are opposed to hate speech in all its forms, and don’t
allow it on our platform. In this post we want to explain how we define
hate speech and approach removing it — as well as some of the
complexities that arise when it comes to setting limits on speech at a
global scale, in dozens of languages, across many cultures. Our
approach, like those of other platforms, has evolved over time and
continues to change as we learn from our community, from experts in the
field, and as technology provides us new tools to operate more quickly,
more accurately and precisely at scale.

Defining Hate Speech
The first challenge in stopping hate speech is defining its boundaries.
People come to Facebook to share their experiences and opinions, and
topics like gender, nationality, ethnicity and other personal characteristics
are often a part of that discussion. People might disagree about the
wisdom of a country’s foreign policy or the morality of certain religious



                                                                          18
   Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 19 of 42



teachings, and we want them to be able to debate those issues on
Facebook. But when does something cross the line into hate speech?
Our current definition of hate speech is anything that directly attacks
people based on what are known as their “protected characteristics” —
race, ethnicity, national origin, religious affiliation, sexual orientation,
sex, gender, gender identity, or serious disability or disease.

There is no universally accepted answer for when something crosses the
line. Although a number of countries have laws against hate speech, their
definitions of it vary significantly.
In Germany, for example, laws forbid incitement to hatred; you could find
yourself the subject of a police raid if you post such content online. In the
US, on the other hand, even the most vile kinds of speech are legally
protected under the US Constitution.

People who live in the same country — or next door — often have
different levels of tolerance for speech about protected characteristics. To
some, crude humor about a religious leader can be considered both
blasphemy and hate speech against all followers of that faith. To others,
a battle of gender-based insults may be a mutually enjoyable way of
sharing a laugh. Is it OK for a person to post negative things about
people of a certain nationality as long as they share that same nationality?
What if a young person who refers to an ethnic group using a racial slur is
quoting from lyrics of a song?

There is very important academic work in this area that we follow closely.
Timothy Garton Ash, for example, has created the Free Speech Debate to
look at these issues on a cross-cultural basis. Susan Benesch established
the Dangerous Speech Project, which investigates the connection between
speech and violence. These projects show how much work is left to be
done in defining the boundaries of speech online, which is why we’ll keep
participating in this work to help inform our policies at Facebook.

Enforcement
We’re committed to removing hate speech any time we become aware of
it. Over the last two months, on average, we deleted around 66,000 posts
reported as hate speech per week — that’s around 288,000 posts a
month globally. (This includes posts that may have been reported for
hate speech but deleted for other reasons, although it doesn’t include
posts reported for other reasons but deleted for hate speech.*)
But it’s clear we’re not perfect when it comes to enforcing our policy.
Often there are close calls — and too often we get it wrong.




                                                                               19
   Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 20 of 42



Sometimes, it’s obvious that something is hate speech and should be
removed – because it includes the direct incitement of violence against
protected characteristics, or degrades or dehumanizes people. If we
identify credible threats of imminent violence against anyone, including
threats based on a protected characteristic, we also escalate that to local
law enforcement.

But sometimes, there isn’t a clear consensus — because the words
themselves are ambiguous, the intent behind them is unknown or the
context around them is unclear. Language also continues to evolve, and a
word that was not a slur yesterday may become one today.
Here are some of the things we take into consideration when deciding
what to leave on the site and what to remove.

Context
What does the statement “burn flags not fags” mean? While this is clearly
a provocative statement on its face, should it be considered hate speech?
For example, is it an attack on gay people, or an attempt to “reclaim” the
slur? Is it an incitement of political protest through flag burning? Or, if
the speaker or audience is British, is it an effort to discourage people
from smoking cigarettes (fag being a common British term for cigarette)?
To know whether it’s a hate speech violation, more context is needed.
Often the most difficult edge cases involve language that seems designed
to provoke strong feelings, making the discussion even more heated —
and a dispassionate look at the context (like country of speaker or
audience) more important. Regional and linguistic context is often
critical, as is the need to take geopolitical events into account.

In Myanmar, for example, the word “kalar” has benign historic roots, and
is still used innocuously across many related Burmese words. The term
can however also be used as an inflammatory slur, including as an attack
by Buddhist nationalists against Muslims. We looked at the way the
word’s use was evolving, and decided our policy should be to remove it
as hate speech when used to attack a person or group, but not in the
other harmless use cases. We’ve had trouble enforcing this policy
correctly recently, mainly due to the challenges of understanding the
context; after further examination, we’ve been able to get it right. But we
expect this to be a long-term challenge.




                                                                          20
   Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 21 of 42



In Russia and Ukraine, we faced a similar issue around the use of slang
words the two groups have long used to describe each other. Ukrainians
call Russians “moskal,” literally “Muscovites,” and Russians call Ukrainians
“khokhol,” literally “topknot.” After conflict started in the region in 2014,
people in both countries started to report the words used by the other
side as hate speech. We did an internal review and concluded that they
were right. We began taking both terms down, a decision that was initially
unpopular on both sides because it seemed restrictive, but in the context
of the conflict felt important to us.

Often a policy debate becomes a debate over hate speech, as two sides
adopt inflammatory language. This is often the case with the immigration
debate, whether it’s about the Rohingya in South East Asia, the refugee
influx in Europe or immigration in the US. This presents a unique
dilemma: on the one hand, we don’t want to stifle important policy
conversations about how countries decide who can and can’t cross their
borders. At the same time, we know that the discussion is often hurtful
and insulting.

When the influx of migrants arriving in Germany increased in recent
years, we received feedback that some posts on Facebook were directly
threatening refugees or migrants. We investigated how this material
appeared globally and decided to develop new guidelines to remove calls
for violence against migrants or dehumanizing references to them —
such as comparisons to animals, to filth or to trash. But we have left in
place the ability for people to express their views on immigration itself.
And we are deeply committed to making sure Facebook remains a place
for legitimate debate.

Intent
People’s posts on Facebook exist in the larger context of their social
relationships with friends. When a post is flagged for violating our
policies on hate speech, we don’t have that context, so we can only judge
it based on the specific text or images shared. But the context can
indicate a person’s intent, which can come into play when something is
reported as hate speech.

There are times someone might share something that would otherwise be
considered hate speech but for non-hateful reasons, such as making a
self-deprecating joke or quoting lyrics from a song. People often use
satire and comedy to make a point about hate speech.




                                                                          21
   Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 22 of 42



Or they speak out against hatred by condemning someone else’s use of
offensive language, which requires repeating the original offense. This is
something we allow, even though it might seem questionable since it
means some people may encounter material disturbing to them. But it
also gives our community the chance to speak out against hateful ideas.
We revised our Community Standards to encourage people to make it
clear when they’re sharing something to condemn it, but sometimes their
intent isn’t clear, and anti-hatred posts get removed in error.

On other occasions, people may reclaim offensive terms that were used
to attack them. When someone uses an offensive term in a self-
referential way, it can feel very different from when the same term is used
to attack them. For example, the use of the word “dyke” may be
considered hate speech when directed as an attack on someone on the
basis of the fact that they are gay. However, if someone posted a photo
of themselves with #dyke, it would be allowed. Another example is the
word “faggot.” This word could be considered hate speech when directed
at a person, but, in Italy, among other places, “frocio” (“faggot”) is used
by LGBT activists to denounce homophobia and reclaim the word. In
these cases, removing the content would mean restricting someone’s
ability to express themselves on Facebook.

Mistakes
If we fail to remove content that you report because you think it is hate
speech, it feels like we’re not living up to the values in our Community
Standards. When we remove something you posted and believe is a
reasonable political view, it can feel like censorship. We know how
strongly people feel when we make such mistakes, and we’re constantly
working to improve our processes and explain things more fully.
Our mistakes have caused a great deal of concern in a number of
communities, including among groups who feel we act — or fail to act —
out of bias. We are deeply committed to addressing and confronting bias
anywhere it may exist. At the same time, we work to fix our mistakes
quickly when they happen.

Last year, Shaun King, a prominent African-American activist, posted hate
mail he had received that included vulgar slurs. We took down Mr. King’s
post in error — not recognizing at first that it was shared to condemn the
attack. When we were alerted to the mistake, we restored the post and
apologized. Still, we know that these kinds of mistakes are deeply
upsetting for the people involved and cut against the grain of everything
we are trying to achieve at Facebook.




                                                                         22
       Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 23 of 42



    Continuing To Improve
    People often ask: can’t artificial intelligence solve this? Technology will
    continue to be an important part of how we try to improve. We are, for
    example, experimenting with ways to filter the most obviously toxic
    language in comments so they are hidden from posts. But while we’re
    continuing to invest in these promising advances, we’re a long way from
    being able to rely on machine learning and AI to handle the complexity
    involved in assessing hate speech.

    That’s why we rely so heavily on our community to identify and report
    potential hate speech. With billions of posts on our platform — and with
    the need for context in order to assess the meaning and intent of
    reported posts — there’s not yet a perfect tool or system that can reliably
    find and distinguish posts that cross the line from expressive opinion
    into unacceptable hate speech. Our model builds on the eyes and ears of
    everyone on platform — the people who vigilantly report millions of posts
    to us each week for all sorts of potential violations. We then have our
    teams of reviewers, who have broad language expertise and work 24
    hours a day across time zones, to apply our hate speech policies.

    We’re building up these teams that deal with reported content: over the
    next year, we’ll add 3,000 people to our community operations team
    around the world, on top of the 4,500 we have today. We’ll keep learning
    more about local context and changing language. And, because
    measurement and reporting are an important part of our response to
    hate speech, we’re working on better ways to capture and share
    meaningful data with the public.
    Managing a global community in this manner has never been done
    before, and we know we have a lot more work to do. We are committed to
    improving — not just when it comes to individual posts, but how we
    approach discussing and explaining our choices and policies entirely.
    Read more about our new blog series Hard Questions.

    *What’s in the numbers:
•   These numbers represent an average from April and May 2017.
•   These numbers reflect content that was reported for hate speech and
    subsequently deleted, whatever the reason.
•   The numbers are specific to reports on individual posts on Facebook.
•   These numbers do not include hate speech deleted from Instagram.
•   These numbers do not include hate speech that was deleted because an
    entire page, group or profile was taken down or disabled. This means we
    could be drastically undercounting because a hateful group may contain
    many individual items of hate speech.
•   These numbers do not include hate speech that was reported for other
    reasons.


                                                                              23
       Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 24 of 42



•   For example, outrageous statements can be used to get people to click
    on spam links and with our current definitions if this was reported for
    spam we do not track it as hate speech.
•   For example, if a post was reported for nudity or bullying, but deleted for
    hate speech, it would not be counted in these numbers.
•   These numbers might include content that was reported for hate, but
    deleted for other reasons.
•   For example, if a post was reported for hate speech, but deleted for
    nudity or bullying, it would be counted in these numbers.
•   These numbers also contain instances when we may have taken down
    content mistakenly.
           The numbers vary dramatically over time due to offline events (like
    the aftermath of a terror attack) or online events (like a spam attack).
           We are exploring a better process by which to log our reports and
    removals, for more meaningful and accurate data.




                                                                             24
Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 25 of 42



                         APPENDIX B




                                                                  25
Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 26 of 42



                         APPENDIX C




                                                                  26
Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 27 of 42



                          APPENDIX D
Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 28 of 42
Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 29 of 42
Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 30 of 42
Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 31 of 42
Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 32 of 42
Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 33 of 42
Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 34 of 42
Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 35 of 42
Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 36 of 42
Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 37 of 42
Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 38 of 42
Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 39 of 42
Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 40 of 42
Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 41 of 42
Case 3:19-cv-01987-WHO Document 47 Filed 09/25/19 Page 42 of 42
